Exhibit 10.1
 
SEPARATION AGREEMENT
 
This Separation Agreement (this “Agreement”), dated as of January 13, 2016, is
between Imation Corp., a Delaware corporation (the “Company”) and John P.
Breedlove, an individual (“Mr. Breedlove”).
 
WHEREAS, the parties desire to formalize their mutual understanding regarding
the terms of Mr. Breedlove’s termination of employment with the Company.
The parties to this Agreement agree as follows:
 
1.           Mr. Breedlove hereby resigns all employment with the Company,
including his position as the Vice President, General Counsel and Corporate
Secretary of the Company, and all of his positions as an officer or director of
the Company’s subsidiaries, effective January 13, 2016 (the “Date of
Termination”).
 
2.           Mr. Breedlove agrees to make himself reasonably available to work
as an occasional consultant to the Company on transition related matters between
the period January 14, 2016 to March 18, 2016 at the rate of $400.00 per hour,
plus reasonable expenses. Mr. Breedlove will provide Jon Helfat with reasonable
advance notice of any travel plans during that period when he may not be
available.  The parties will negotiate a reasonable compensation mechanism based
on the Company’s similar agreements depending upon how frequently these
consulting services are used.
 
3.           Mr. Breedlove shall be paid severance in the sum of $485,344.75.
That amount shall be placed in escrow on the Date of Termination and shall be
paid, subject to any required withholding, on the date the signed general
release described in Section 4 becomes irrevocable and effective; provided, that
Mr. Breedlove forfeits all rights to severance amount if he revokes (or
rescinds) the release.  Mr. Breedlove shall not be entitled to any other rights
or benefits under any Company benefit plan or agreement beyond the amounts
expressly stated in this Agreement (including the release attached as Schedule
A), including, without limitation, under the Amended and Restated Severance and
Change of Control Agreement, dated November 24, 2014, between Mr. Breedlove and
the Company, other than amounts accrued under the Company’s SERP and (for the
avoidance of doubt) the 401-K Plan, and COBRA.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           In consideration of the above and to receive the benefits described
in this Agreement, Mr. Breedlove agrees to execute a general release of all
claims, in the form set forth as Schedule A to this Agreement, effective as of
the Date of Termination.
 
5.           In further consideration of the amount to be paid to him pursuant
to Section 3 above, Mr. Breedlove hereby waives any and all rights he may have
under the Worker Adjustment and Retraining Notification Act (WARN Act), and
Minn. Stat. § 116L.976, to the extent such Act or Statute may be applicable.
 
6.           All additions or modifications to this Agreement must be made in
writing and executed by both parties.
 
7.           This Agreement is made under and will be construed according to the
laws of the State of Minnesota.
 
AGREED, as of the date first written above:
 


 

IMATION CORP.    MR. BREEDLOVE                       By:
/s/ Barry L. Kasoff
 
/s/ John P. Breedlove
         John P. Breedlove            

 
Page 2 of 3
 
 
 

--------------------------------------------------------------------------------

 
 
●Schedule A

  to Separation Agreement
 
 
Page 3 of 3 


 
 

--------------------------------------------------------------------------------

 
 
 
GENERAL RELEASE AGREEMENT
 
This General Release Agreement (“Agreement”) is entered into by and between
Imation Corp. (“Imation”) and John P. Breedlove (“you” or “your”).  In
consideration of the mutual promises, warranties, covenants, agreements and
promises contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, you
and Imation agree as follows:
 
1.           Separation Agreement.  This General Release Agreement is made by
you in consideration of and as a term of the Separation Agreement dated January
13, 2016 (the “Separation Agreement”).
 
2.           Non-Admission.  This Agreement does not, and is not intended to,
constitute, nor shall it be deemed to constitute, an admission by Imation of any
liability to, or wrongdoing of any kind against, you, and you agree that you
will never contend that it does constitute such an admission.  Imation
specifically disclaims any liability to, or wrongful acts against, you or any
other person.
 
3.           Release of Claims.  You agree that in exchange for the compensation
paid to you under the terms of the Separation Agreement referenced in Section 1
of this Agreement, you release and discharge Imation and its subsidiaries,
parents, affiliated companies, and their respective officers, employees, agents,
fiduciaries, insurers, representatives, shareholders, directors, successors,
and/or assigns, in any and all capacities, (collectively, the “Released
Parties”) from all liability, to the fullest extent permitted by law, for any
and all claims, actions, causes of action, promises, agreements, damages, or
costs or expenses of any kind, whether known or unknown, under any theory of
pleading or proof, arising from or relating to your employment with Imation, the
termination of your employment with Imation, and any other actions, decisions,
alleged omissions, or events occurring through the date of your signing of this
Agreement.  You understand and agree that your release of claims in this
Agreement includes, but is not limited to, any claims arising under or based
upon the Age Discrimination in Employment Act; Older Worker Benefits Protection
Act, Americans With Disabilities Act; Title VII of the Civil Rights Act of 1964;
the Equal Pay Act; the Civil Rights Act of 1991; Sections 1981 through 1988 of
Title 42 of the United States Code, as amended; the Occupational Safety and
Health Act, as amended; the Employment Retirement Income Security Act; the
Family and Medical Leave Act; the Minnesota Human Rights Act; Minn. § 181.81;
Minn. Stat. § 176.82; Minn. Stat. §§ 181.931, 181.932, 181.935; and/or Minn.
Stat. §§ 181.940–181.944; any provision of the Minnesota or federal
Constitutions; or any other federal, state, or local, statute, regulation, rule,
ordinance, or law.
 
You also agree and understand that except as expressly reserved in this
Agreement, you are giving up all other claims against the Released Parties,
whether grounded in contract, tort or equitable theories (including but not
limited to negligence), to the fullest extent permitted by law, including but
not limited to:  wrongful discharge; breach of express or implied contract;
tortious interference with contractual relations or economic advantage;
promissory estoppel; detrimental reliance; breach of the implied covenant of
good faith and fair dealing; breach of express or implied promise; breach of
manuals or other policies; breach of fiduciary duty; assault; battery; fraud;
false imprisonment; invasion of privacy; conspiracy; intentional or negligent
misrepresentation; defamation, including libel, slander, discharge defamation
and self-publication defamation; harassment; claims for unpaid compensation
(including, but not limited to any claim for severance, commissions, bonus,
accumulated leave, or benefits); discharge in violation of public policy;
whistleblower retaliation; intentional or negligent infliction of emotional
distress; or any other theory, whether legal or equitable, including, but not
limited to, any claims for damages, declaratory or injunctive relief of any
kind, or attorneys’ fees.
 
 
 

--------------------------------------------------------------------------------

 
 
PROVIDED, that nothing in this Agreement shall be deemed to terminate or reduce
in any way any right you  might have to indemnification from Imation under the
provisions of the Delaware General Corporation Law and Imation's Restated
Certificate of Incorporation and Bylaws, each as in effect on the date of
employment termination, for acts, omissions or events that occurred or are
alleged to have occurred prior to the date of termination of
employment.  Nothing in this Release or in this Agreement shall be deemed to
terminate or reduce your right to a defense, provided by Imation, to any
currently pending legal or administrative action.
 
Nothing in this Agreement is intended to:  (1) constitute an unlawful waiver of
any of your rights under any laws; (2) waive your right to challenge the
enforceability of this Agreement prior to February 3rd 2016; (3) waive or
release your right to enforce the Separation Agreement, (4) waive your right to
file an administrative charge with the EEOC or any other administrative agency
under applicable law, or participate in any agency investigation, although you
do waive and release your right to recover any monetary or other damages,
including but not limited to compensatory damages, punitive damages, and
liquidated damages; or (5) prevent or interfere with your right to provide
truthful testimony, if under subpoena or court order to do so, or respond as
otherwise provided by law.
 
You understand and agree that, except as expressly stated in this Agreement, any
and all claims which you have, had, or might have had against any of the
Released Parties occurring up through the date you sign this Agreement are fully
released and discharged by this Agreement.
 
4.           ADEA Compliance.  You have been informed of your right to review
and consider this Agreement for 21 calendar days, if you so choose.  You further
agree and acknowledge that (a) your waiver of rights under this Agreement is
knowing and voluntary as required under the Age Discrimination in Employment Act
(“ADEA”) and Older Worker Benefits Protection Act; (b) you understand the terms
of this Agreement; (c) Imation advises you to consult with an attorney prior to
executing this Agreement; (d) you may rescind this Agreement insofar as it
extends to potential claims under the ADEA by providing written notice to
Imation within seven (7) calendar days after the date of your signature
below.  To be effective, the rescission must be in writing and delivered to
Imation either by hand or by mail within the seven (7)-day period.  If delivered
by mail, the rescission must be:  (i) postmarked within the seven (7)-day
period; (ii) properly addressed to Legal Department, Imation Corporation,
1 Imation Way, Oakdale, MN 55128; and (iii) sent by certified mail, return
receipt requested.  If you timely exercise your right to rescind your release of
claims under the ADEA, Imation may, at its option, either nullify this Agreement
in its entirety, or keep it in effect in all respects other than as to that
portion of the Agreement you have rescinded.  If Imation chooses to nullify the
Agreement in its entirety, Imation will have no obligations under this Agreement
to you or to any others whose rights derive from you, but the cessation of your
employment will be unaffected.
 
5.           MHRA Compliance.  You have been informed of your right to rescind
this Agreement insofar as it extends to potential claims under the Minnesota
Human Rights Act (“MHRA”), Minn. Stat. § 363A, et seq., by providing written
notice to Imation within fifteen (15) calendar days after the date of your
signature below.  To be effective, the rescission must be in writing and
delivered to Imation either by hand or by mail within the fifteen (15)-day
period.  If delivered by mail, the rescission must be:  (i) postmarked within
the fifteen (15)-day period; (ii) properly addressed to Legal Department,
Imation Corporation, 1 Imation Way, Oakdale, MN 55128; and (iii) sent by
certified mail, return receipt requested.  If you timely exercise your right to
rescind his release of claims under the MHRA, Imation may, at its option, either
nullify this Agreement in its entirety, or keep it in effect in all respects
other than as to that portion of the Agreement you have rescinded.  If Imation
chooses to nullify the Agreement in its entirety, Imation will have no
obligations under this Agreement to you or to any others whose rights derive
from you, but the cessation of your employment will be unaffected.
 
 
2

--------------------------------------------------------------------------------

 
 
6.           [Intentionally left blank]
 
7.           Employee Covenants.
 
  a.     Non-Disclosure and Non-Use of Confidential Information.  You agree that
in addition to any other obligations you have pursuant to contract or statute to
preserve the confidentiality of Imation’s confidential and proprietary
information and/or trade secrets, you will not disclose, divulge, furnish, or
make accessible to anyone, or use in any way at any time, including, without
limitation, in connection with any future employment, any Confidential
Information (as defined below) which you acquired during your employment with
Imation or any of its predecessors, parents, or affiliated companies, whether or
not such Confidential Information was created or developed by
you.  “Confidential Information” means information that is not generally known
to the public that is or has been used, developed, or obtained by Imation or any
of its predecessors or affiliated companies, in connection with their business,
including but not limited to, information, documents, observations, and/or data
obtained by you during your employment with Imation or any of its predecessors,
parents, or affiliated companies concerning the business or affairs of Imation
or any of its affiliated companies; Imation’s or any affiliate’s products,
services, fees, costs, pricing structures, or any other financial information;
Imation’s or any affiliate’s business, marketing, sales or financial strategies
or plans; marketing- or sales-related information; business-related analyses,
photographs and reports; computer software (including operating systems,
applications and program listings); databases; account and business methods;
inventions, devices, new developments, methods and processes (whether patentable
or unpatentable and whether or not reduced to practice); customers and clients
and customer and client lists; all technology and trade secrets; and all similar
and related information in whatever form.  The foregoing obligations of
confidentiality shall not apply to any knowledge or information that (i) is now
or subsequently becomes generally publicly known for reasons other than your
violation of this Agreement; (ii) is independently made available to you in good
faith by a third party who has not violated a confidential relationship with
Imation or any of its predecessors or affiliated companies; or (iii) is required
to be disclosed by legal process, other than as a direct or indirect result of
the breach of this Agreement by you.  If you are asked to disclose Confidential
Information by legal process, you agree to promptly notify Imation of such
request and cooperate with Imation, at its expense, to assert any legal
challenges or appeals to such legal process.  If you are required to comply with
any legal process, you agree to promptly inform Imation of such legal process
and limit your disclose only to the Confidential Information expressly required
to be disclosed by such legal process.
 
  b.     Non-Competition.  You agree that for a period of twenty-four (24)
months following the Termination Date (the “Non-Competition Period”), you will
not be an owner, investor, shareholder, principal, joint venturer, partner,
employee, contractor or consultant in or for, or otherwise perform services for,
any enterprise, association, company, joint venture, partnership or individual
that is engaged in or about to become engaged in research on or development,
manufacture, marketing, sale, merchandising, leasing, servicing or promotion of
a Conflicting Product (each, a “Conflicting Organization”) in the United States
or in any country in which Imation conducts business, except that (i) you may
accept employment with a Conflicting Organization whose business is diversified
and which has separate and distinct divisions, provided that prior to accepting
such employment, Imation shall receive separate written assurances satisfactory
to Imation from such Conflicting Organization and you that you will not render
services, directly or indirectly, to any division or department that engages in,
or otherwise in connection with, the development, manufacture, marketing, sale,
merchandising, leasing, servicing or promotion of any Conflicting
Product.  “Conflicting Product” means any product, process, system or service of
any person or organization other than Imation, in existence or under
development, which is the same as or similar to, or competes with, or has a
usage allied to, a product, process, system or service that Imation researched,
developed, manufactured, marketed, sold, merchandised, leased, serviced or
promoted during the last three years of your employment with Imation.
 
 
3

--------------------------------------------------------------------------------

 
 
  c.     Non-Solicitation.  You agree that during the Non-Competition Period,
you will not, either individually or in partnership or jointly or in conjunction
with any other person, entity or organization, as principal, agent, investor,
consultant, independent contractor, advisor, shareholder, owner, partner,
employer or employee or in any other manner, directly or indirectly: (i) induce
or attempt to induce any employee of Imation or its affiliated companies to
leave the employ of Imation or its affiliated companies or otherwise interfere
with the relationship between Imation and/or its affiliated companies and any
employee of Imation and/or its affiliated companies; (ii) induce or attempt to
induce any customer, supplier or other business partner of Imation and/or its
affiliated companies to cease doing business with Imation and/or its affiliated
companies, or otherwise interfere with the relationship between Imation and/or
its affiliated companies and their respective customers, suppliers, or other
business partners; or (iii) solicit or attempt to solicit, for your own benefit
or on behalf of anyone other than Imation, the business of any person or
business entity known to you to be a customer or potential customer of the
Imation and/or its affiliated companies, with respect to any Conflicting
Product.
 
  d.     Third Party Information.  You acknowledge that Imation has received
from third parties confidential or proprietary information (“Third Party
Information”) subject to a duty on Imation’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  You will not disclose or use in any manner or at any time any Third
Party Information except for the exclusive benefit of Imation.
 
  e.     Non-Disparagement.  You shall not make, cause to be made, issue,
release, authorize or confirm, directly or indirectly, any comments or
statements, written, oral or electronic, in any format or medium, which are
defamatory or disparaging of Imation, its affiliated companies, or their
respective operations, products, policies or practices, directors, officers,
employees, agents, or representatives, or otherwise, by action or omission, do
anything to damage Imation’s business reputation or goodwill.
 
   f.     Cooperation.  Upon request at any time, you agree to give reasonable
assistance and cooperation willingly in any matter relating to your experience
as an executive, officer or employee of, or a member of the Board of, Imation,
as Imation may request, including (1) providing information concerning, or
assistance with, investigations, claims, litigations, or other matters in which
you were involved or as to which you potentially have knowledge by virtue of
your employment with Imation, and/or (2) your attendance and truthful testimony
where deemed appropriate by Imation, with respect to any investigation or
Imation’s defense or prosecution of any existing or future claims or litigations
relating to matters in which you were involved or as to which you potentially
have knowledge by virtue of your employment with Imation.  To the extent
permitted by law, Imation will reimburse your reasonable, pre-approved expenses
incurred in connection with any travel that may be required to fulfill your
obligations under this Section and compensate you for your time at the rate set
forth in paragraph 5 of the Separation Agreement .
 
8.           Consulting.  Following the Termination, you agree to provide
consulting services to Imation pursuant to the terms outlined in the Separation
Agreement.
 
9.           Return of Company Property.  You agree and represent that you have
returned or will, following the execution of this agreement, promptly return all
Imation equipment and property, including, without limitation, all notes,
memoranda, correspondence, files, records, reports, notebooks, technical charts
or diagrams, customer lists or information, sales and marketing information,
software, equipment, materials, keys and credit cards, and other data, and all
copies thereof, and all other tangible Imation property, which was in your
possession or under your control at the time of your termination.  In addition,
you agree that you have provided to Imation all password and similar information
which will be necessary or useful for Imation to access materials on which you
worked or to otherwise continue in its business.
 
10.           Entire Agreement.  Except as specifically set forth herein, this
Agreement (together with the Separation Agreement) sets forth the entire
agreement between the parties, and it fully supersedes and replaces any and all
prior agreements or understandings between the parties pertaining to the subject
matter of this Agreement including, but not limited to, the Amended and Restated
Severance and Change of Control Agreement.  You represent and acknowledge that,
in executing this Agreement, you did not rely and have not relied upon any
representation or statement made by Imation, or by any of its agents,
representatives or attorneys, with regard to the subject matter, basis, or
effect of this Agreement or otherwise.
 
 
4

--------------------------------------------------------------------------------

 
 
11.           Waiver of Breach.  The waiver by either party of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach.
 
12.           Modification.  This Agreement may not be modified, altered, or
amended except by an instrument in writing, signed by you and a duly authorized
representative of the Board of Directors of Imation.
 
13.           Binding Effect.  This Agreement shall be binding upon you and upon
your heirs, administrators, representatives, executors, successors and assigns,
and shall inure to the benefit of Imation and its representatives, transferees,
successors and assigns.  You represent and warrant that no right, claim, or
cause of action covered by this Agreement has been assigned or given to any
other person or entity.
 
14.           Severability.  You agree that, whenever possible, each provision
of this Agreement shall be interpreted in such a manner as to be effective and
valid under applicable law and to carry out each provision herein to the
greatest extent possible, but if any provision of this Agreement is held to be
void, voidable, invalid, illegal or for any other reason unenforceable, the
validity, legality and enforceability of the remaining provisions of this
Agreement will not be affected or impaired thereby, and will be interpreted so
as to effect, as closely as possible, the intent of the parties
hereto.  Furthermore, in lieu of such illegal, invalid, or unenforceable
provision, there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.  However, if
this Agreement is held invalid, illegal or unenforceable, and if the law permits
voiding this Agreement, Imation may void this Agreement.
 
15.           Remedies.  You agree that in addition to any other remedies
available at law or in equity, if you violate any of your obligations under
Section 7 of this Agreement, then (1) you will forfeit the Severance Payment if
then unpaid, or shall be required to repay the Severance Payment, or any part
thereof, if already made to you, and (2) Imation shall be entitled to obtain
equitable relief in a court of competent jurisdiction in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available, without the necessity of
posting bond or of proving actual damages.  If either party is required to bring
an action to enforce its rights under this Agreement, the prevailing party shall
be entitled to recover its attorneys’ fees and costs associated with such an
action.
 
16.           Arbitration.  Except for actions for equitable or injunctive
relief pursuant to Section 15, any controversy, dispute or claim arising out of
or in connection with or relating to this Agreement, or the breach, termination
or validity hereof, or any other claim by you arising from your employment or
the termination thereof shall be resolved by arbitration before a single
arbitrator conducted in accordance with the Employment Arbitration Rules then in
force (the “AAA Rules”) of the American Arbitration Association (the “AAA”),
unless the parties shall mutually agree to use an entity or group other than the
AAA for arbitration of a Dispute.  The arbitration site shall be Minneapolis,
Minnesota and the costs thereof shall be shared equally by the parties.  The
arbitration decision shall be binding.  Judgment on the decision or award
rendered by the arbitrator may be entered and specifically enforced in any court
having jurisdiction thereof.
 
17.           Governing Law, Jurisdiction, and Forum.  This Agreement shall be
governed by the law of the State of Minnesota (insofar as federal law does not
control) without regard to the choice of law rules of that State.  The parties
agree that any and all legal actions or proceedings brought by Imation for
equitable or injunctive relief under Section 15 of this Agreement shall be
brought exclusively in the state or federal courts of Hennepin County,
Minnesota.  The parties irrevocably submit to the exclusive jurisdiction and
venue of said courts in any such action or proceeding.
 
 
5

--------------------------------------------------------------------------------

 
 
18.           Signatures.  This Agreement may be signed in counterparts, which
together shall constitute the original.  Faxed or electronic signatures will be
acceptable as originals.  Imation represents that the signatory of this
Agreement has the authority to sign on behalf of Imation.
 
19.           Representation.  You agree and acknowledge that you have received
and read this Agreement, that the provisions of this Agreement are
understandable to you, and that you fully appreciate and understand the meaning
of the terms of this Agreement and their effect.  You agree and acknowledge that
you have been provided with a reasonable and sufficient period of at least
twenty-one (21) days within which to consider whether or not to accept this
Agreement, and you are hereby advised to consult with an attorney for advice in
connection with this Agreement prior to signing it.  You acknowledge and agree
that you have entered into this Agreement freely and voluntarily.
 
IN WITNESS WHEREOF, the parties have executed this Agreement by their signatures
below.
 
 

 Dated:                    John P. Breedlove                            Dated:  
     Imation Corp.                        By              

 
 
6